UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-194


In Re:    RONALD EVANS, a/k/a Freak, a/k/a Man-Man,

                 Movant.




   On Motion for Authorization to File Successive Application.
                        (2:92-cr-00163-5)


Argued:    September 21, 2011                 Decided:   October 6, 2011


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Motion granted by unpublished per curiam opinion.


ARGUED:   Bryan   A.   Stevenson,   EQUAL   JUSTICE    INITIATIVE,
Montgomery, Alabama, for Ronald Evans.        Richard D. Cooke,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for the United States. ON BRIEF:
Matthew W. Greene, GREENE LAW GROUP PLLC, Springfield, Virginia;
Benjamin W. Maxymuk, EQUAL JUSTICE INITIATIVE, Montgomery,
Alabama, for Ronald Evans.     Neil H. MacBride, United States
Attorney, Alexandria, Virginia, for the United States.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After a jury convicted Ronald Evans of six narcotics crimes

committed as a juvenile and a criminal conspiracy that extended

for some time after his eighteenth birthday, a judge sentenced

him    to   life    imprisonment      without      the   possibility     of   parole.

Now, relying on Graham v. Florida, 130 S. Ct. 2011 (2010), Evans

moves for authorization to file a successive habeas application.

See 28 U.S.C. § 2255(h)(2).               At oral argument, the Government

properly       acknowledged     that    in     the     appropriate     case    Graham

establishes a previously unavailable rule of constitutional law

that applies retroactively on collateral review.                      See 28 U.S.C.

§ 2244(b)(3)(C), (2)(A).             The Government, however, contends that

this is not such a case.             Because Evans has made a “prima facie

showing” that his “claim relies on a new rule of constitutional

law,    made    retroactive     to    cases    on     collateral   review     by   the

Supreme Court, that was previously unavailable,” id., we grant

his    motion      for    authorization       to     file   a   successive     habeas

application.         We   of   course    do   not     suggest   any    view   on   the

ultimate merits of Evans’ claim.

                                                                      MOTION GRANTED




                                          2